Title: From George Washington to Alexander Hamilton, 8 April 1794
From: Washington, George
To: Hamilton, Alexander


          
            Sir,
            United States April 8. 1794
          
          I cannot charge my memory with all the particulars which have passed between us,
            relative to the disposition of the money borrowed. Your letters, however, and my answer;
            which you refer to in the foregoing statement, and have lately reminded me of, speak for
            themselves, and stand in need of no explanation.
          
          As to verbal communications, I am satisfied, that many were made by you to me on this
            subject; and from my general recollection of the course of proceedings, I do not doubt,
            that it was substantially as you have stated it in the annexed paper, that I have
            approved of the measures, which you, from time to time, proposed to me for disposing of
            the Loans, upon the condition, that what was to be done by you, should be agreeable to
            the Laws.
          
            Go. Washington
          
        